           Case 4:20-mj-01069-DLC Document 39 Filed 07/07/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF MASSACHUSETTS

IN THE MATTER OF                                       )
THE EXTRADITION OF                                     )        Case No. 20-mj-1069-DLC
MICHAEL L. TAYLOR                                      )
                                                       )
                                                       )
IN THE MATTER OF                                       )
THE EXTRADITION OF                                     )        Case No. 20-mj-1070-DLC
PETER M. TAYLOR                                        )


              GOVERNMENT’S NOTICE OF SUPPLEMENTAL AUTHORITY

         The United States, through Assistant United States Attorney Stephen W. Hassink, respectfully

brings to this Court’s attention the attached additional evidence (Exhibits A & B) reflecting the fact

that Michael Taylor and Peter Taylor have the resources with which to flee and therefore should

continue to remain detained as flight risks. Specifically, the attached documents show two wire

transfers that were made from Carlos Ghosn to the company Promote Fox LLC in October 2019 that

total $862,500. The documents further show that Peter Taylor and his brother, Oliver Taylor, are the

managers of Promote Fox LLC.1




1The documents in Exhibit A are included in Japan’s formal requests for the Taylors’ extradition. The United States has
provided counsel for the Taylors with a Bates stamped, electronic version of Japan’s formal requests.
          Case 4:20-mj-01069-DLC Document 39 Filed 07/07/20 Page 2 of 2



                                       CONCLUSION

       The Taylors’ Motion should be denied.

Date: July 7, 2020
                                                       Respectfully submitted,


                                                       ANDREW E. LELLING
                                                       United States Attorney

                                               By:     /s/ Stephen W. Hassink
                                                       STEPHEN W. HASSINK
                                                       Assistant United States Attorney

                                                       /s/ Philip A. Mirrer-Singer
                                                       PHILIP A. MIRRER-SINGER
                                                       Trial Attorney


                                 CERTIFICATE OF SERVICE

        I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on July 7, 2020, I
served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                               /s/ Stephen W. Hassink
                                                               Stephen W. Hassink
                                                               Assistant U.S. Attorney




                                                  2
